                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

 UNITED STATES
       Plaintiff
                                                     Case No. 3:17-00231
 vs
                                                     Hon. Trauger
 YASEL FUENTES NODARSE,
       Defendant


          REVISED FINAL ORDER OF FORFEITURE CONSISTING OF
       MONEY JUDGMENTS IN THE AMOUNT OF $23,145.96 UNITED STATES
       CURRENCY AS TO COUNTS ONE AND THREE OF THE INDICTMENT


       Based on the Court’s acceptance of Defendant Yasel Fuentes Nodarse’s plea of guilty to

Counts One and Three, the agreement of the defendant to an Order of Forfeiture consisting of a

Money Judgment in an amount to be determined by the Court at sentencing, the Court’s

Indicative Ruling (D.E. 165) that it would grant a joint motion to compromise the forfeiture in

this case on remand from the Sixth Circuit Court of Appeals, and the order from the Sixth Circuit

Court of Appeals (D.E. 179) vacating the Revised Final Orders of Forfeiture (D.E. 127 and 131)

and remanding the case to the District Court for further proceedings, the Court finds as follows:

       WHEREAS, on December 6, 2017, the United States filed an Indictment charging

Defendant, in pertinent part, at Count One with conspiring to commit bank fraud and aggravated

identity theft in violation of 18 U.S.C. § 371 and, in pertinent part, at Count Three with bank

fraud in violation of 18 U.S.C. § 1344,

       WHEREAS, the Forfeiture Allegation of the Indictment gave notice pursuant to 18

U.S.C. § 981(a)(1)© and 28 U.S.C. § 2461 that upon conviction of the offenses alleged in Count


                                                 1
One, Defendant shall forfeit to the United States of America any property, real or personal,

which constitutes or is derived from proceeds traceable to a violation of the offense of conviction

or a conspiracy to commit such an offense, including, but not limited to, a money judgment of at

least $560,000.00 United States currency, representing the proceeds of the scheme and artifice to

defraud as set forth in Count One of the Indictment.

       WHEREAS, the Forfeiture Allegation of the Indictment gave notice pursuant to 18

U.S.C. § 982(a)(2) that upon conviction of the offenses alleged in Count Two and Count Three

of the Indictment, Defendant shall forfeit to the United States of America any property which

constitutes or is derived from proceeds obtained directly or indirectly, as a result of the

offense(s), including but not limited to a Money Judgment in the amount of at least $560,000.00

United States currency, representing the proceeds of the scheme and artifice to defraud as set

forth in Counts Two and Three of the Indictment.

       WHEREAS, the Forfeiture Allegation of the Indictment also gave notice to Defendant

that in the event the proceeds, as a result of any act or omission of Defendant:

       a. cannot be located upon the exercise of due diligence;

       b. has been transferred or sold to, or deposited with, a third party;

       c. has been placed beyond the jurisdiction of the Court;

       d. has been substantially diminished in value; or

       e. has been commingled with other property that cannot be divided without difficulty,

the United States shall be entitled to forfeiture of substitute property and it is intent of the United

States pursuant to Title 21 United States Code, Section 853(p) to seek the forfeiture of any other

property of Defendant up to the value of the property listed above as subject to forfeiture;


                                                   2
       WHEREAS, Defendant has had an opportunity to be heard on this matter and has pled

guilty to Counts One And Three of the Indictment; has appealed the forfeiture order in this

matter to the Sixth Circuit Court of Appeals and on remand has agreed to $23,145.96 as a

compromise of the amount of proceeds of his offenses of conviction, and that the United States is

entitled to a money judgment in that amount and that said amount is subject to forfeiture.

       NOW THEREFORE it is hereby ORDERED that:

       A.      A Final Order of Forfeiture Consisting of Money Judgments in the Amount of

$23,145.96 United States Currency as to Counts One and Three of the Indictment (“Order of

Forfeiture”) is hereby taken against Defendant. Pursuant to Federal Rule of Criminal Procedure,

Rule 32.2(b)(4), the Order of Forfeiture shall become immediately final as to Defendant, and

shall be made part of the sentence and included in the Judgment in a Criminal Matter by

reference herein.

       B. The United States may take written discovery in accordance with the Federal Rules of

Civil Procedure. If the United States believes that the taking of depositions will facilitate its

identification of substitute assets or the disposition of any petitions for remission, mitigation or

restoration, it may apply to the court for permission to take such depositions, in accordance with

21 U.S.C. § 853(m) and Fed. R. Crim. P. 15, or, alternatively, obtain the defendant’s consent.

       C. The United States Probation and Pretrial Services will provide Defendant’s

Presentence Report and all supporting documentation to the Asset Forfeiture Unit of the United

States Attorney Office for use in discovery.

       D. The defendant’s interest in substitute assets, once identified, shall be forfeited up to

the amount of $23,145.96 and the United States may, at any time, move pursuant to Rule 32.2(e)


                                                  3
to amend this Order of Forfeiture to include substitute property having a total value of

$23,145.96

       E. Upon payment of said Order of Forfeiture in full, the United States shall file a

satisfaction of judgment with the District Court and the appropriate clerk of the county in which

any transcript or abstract of the Order of Forfeiture has been filed.

       F. Although it is the intent of the parties that any payment that Defendant makes toward

forfeiture will be credited to reduce the restitution amount via the remission and restoration

process, the Money Laundering and Asset Recovery Section of the United States Department of

Justice retains ultimate discretion regarding whether to grant or deny any request related to the

remission and restoration process.

       G. Insofar as the Order of Forfeiture is not satisfied, and a sum of money is still owed,

then Defendant shall remain personally liable pursuant to this Order of Forfeiture, which will

continue in full effect until payment of the total amount of the money judgment is made in full.

       H. The Court shall retain jurisdiction to enforce this Order and to amend it as necessary,

pursuant to Fed. R. Crim. P. 32.2(e).

                              22nd day of ___________________,
       IT IS SO ORDERED this _______         October           2019.



                                              ___________________________
                                              ALETA A. TRAUGER
                                              United States District Judge




                                                  4
